DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Paragraph 0033 has been amended to correct informalities and is accepted.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  wherein the filler layer is applied by extrusion or the outer sheath is applied onto the filler layer by extrusion is not given patentable weight since the method of making a device is not germane to the patentability of the device its self.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 5, 7, 9, 12, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.(US 20160295754 hereinafter Huang) in view of Nakatani et al. (US 20160360654 hereinafter Nakatani).

In regards to claims 1, 16, 19 Huang discloses the flexible(para 0078) cable
comprising: one or more insulated cores(fig 6, 608); a filler layer surrounding the one or
more insulated cores(fig 6, 605), the filler layer having an external surface defining a
filler layer external perimeter(fig 6); and an outer sheath surrounding the filler layer and
directly applied on the filler layer(fig 6, 606), having an external surface defining an
outer sheath external perimeter forming a continuous closed curve(fig 6, 601). Huang et
al. does not disclose the filler layer substantially forming a closed convex polygonal
chain with a plurality of line segments connecting consecutive vertices.

However, Nakatani discloses the filler layer(fig 2, 5B) substantially forming a closed
convex polygonal chain with a plurality of line segments connecting consecutive vertices
as well as all the other layers between the conductors and the outer sheath, leaving the
outer sheath round(fig 2; para 0027) so as to allow the magnetic layer(fig 2, 7) to
increase the minimum magnetic path of the magnetic tape layer without increasing the
cable outer diameter(para 0037) so as to increase the magnetic saturation(para 0046).
It would have been obvious to one skilled in the art at the time of the invention to make
the filler layer substantially forming a closed convex polygonal chain with a plurality of
line segments connecting consecutive vertices as shown by Nakatani, with the
cable o Huang, since as shown by Nakatani making the filler layer(fig 2, 5B) substantially forming a closed convex polygonal chain with a plurality of line segments connecting consecutive vertices as well as all the other layers between the conductors and the outer sheath is commonly done so as to increase the minimum magnetic path of the magnetic tape layer without increasing the cable outer diameter.

In regards to claim 2, Huang discloses wherein the outer sheath(fig 6, 602) has an internal surface radially opposite to the outer sheath external surface(fig 6, 607), and wherein the outer sheath internal surface is in direct contact with and conforms to the filler layer external surface(fig 6).

In regards to claims 5, 7, and 9 Huang does not disclose wherein the line segments of the filler layer external perimeter are straight line segments or curved line segments, wherein the vertices of the filler layer external perimeter are shaped as points where two consecutive line segments meet, wherein the number of vertices of the filler layer external perimeter is at least 4.
However, Nakatani discloses wherein the line segments of the filler layer external perimeter are straight line segments or curved line segments, wherein the vertices of the filler layer external perimeter are shaped as points where two consecutive line segments meet, wherein the number of vertices of the filler layer external perimeter is at least 4(fig 2). It would have been
obvious to one skilled in the art at the time of the invention to make the line segments of
the filler layer external perimeter are straight line segments or curved line segments, wherein the vertices of the filler layer external perimeter are shaped as points where two consecutive line segments meet, wherein the number of vertices of the filler layer external perimeter is at least 4 as shown by Nakatani, with the cable o Huang, since as shown by Nakatani making the line segments of the filler layer external perimeter are straight line segments or curved line segments, wherein the vertices of the filler layer external perimeter are shaped as points where two consecutive line segments meet, wherein the number of vertices of the filler layer external perimeter is at least 4 is commonly done so as to increase the minimum magnetic path of the magnetic tape layer without increasing the cable outer diameter.

In regards to claim 12, Huang discloses wherein the outer sheath external perimeter is substantially circular(fig 6, 602).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.(US 20160295754 hereinafter Huang) in view of Nakatani et al. (US 20160360654 hereinafter Nakatani) as applied to claim 1 above, and further in view of Coa et al. (US 20180190410 hereinafter Coa).

In regards to claim 6 a modified Huang does not disclose wherein the curved line
segments of the filler layer external perimeter are convex or the vertices of the filler
layer external perimeter are rounded. However, Cao discloses disclose wherein the
vertices of the filler layer external perimeter are rounded(fig 1, 120). It would have been
obvious to one skilled in the art at the time of the invention to make the vertices of the
filler layer external perimeter are rounded as shown by Coa, with the cable of
Huang, since as shown by Coa making the vertices of the filler layer external
perimeter are rounded is commonly done as to eliminate any sharp edges that are
covered by a soft flexible material so as to prevent a puncturing of the covering material
through wear and tear. And thus, the curved line segments of the filler layer external perimeter are convex because by rounding where the lines meet, this creates a convex line.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.(US 20160295754 hereinafter Huang) in view of Nakatani et al. (US 20160360654 hereinafter Nakatani)  as applied to claim 1 above, and further in view of Coa et al. (US 20180190410 hereinafter Coa).

In regards to claim 8, a modified Huang does not disclose wherein the vertices of the filler
layer external perimeter are rounded. However, Cao discloses disclose wherein the
vertices of the filler layer external perimeter are rounded(fig 1, 120). It would have been
obvious to one skilled in the art at the time of the invention to make the vertices of the
filler layer external perimeter are rounded as shown by Coa, with the cable of
Huang, since as shown by Coa making the vertices of the filler layer external
perimeter are rounded is commonly done as to eliminate any sharp edges that are
covered by a soft flexible material so as to prevent a puncturing of the covering material
through wear and tear.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.(US 20160295754 hereinafter Huang) in view of Nakatani et al. (US 20160360654 hereinafter Nakatani)  as applied to claim 1 above, and further in view of Kamath et al. (US 20200319417 hereinafter Kamath).

In regards to claim 11 a modified Huang does not disclose the filler layer is formed by
extrusion around the one or more insulated cores, in fact a modified Huang does
disclose how the cable is manufactured. However, Kamath discloses the filler layer is formed by extrusion around the one or more insulated cores (para 0019). It would have been obvious to one skilled in the art at the time of the invention to make the filler layer is formed by extrusion around the one or more insulated cores as shown by Kamath, with the cable of Huang, since as shown by Kamath to make the filler layer is formed by extrusion around the one or more insulated cores is commonly done because this is a well-known and reliable way to apply the outer sheath to the cable.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.(US 20160295754 hereinafter Huang) in view of Nakatani et al. (US 20160360654 hereinafter Nakatani)  as applied to claim 1 above, and further in view of HEIPEL et al. (US 20160141070 hereinafter Heipel).

In regards to claim 13, a modified Huang does not disclose the outer sheath is applied
onto the filler layer by extrusion, in fact a modified Huang does disclose how the
cable is manufactured. However, Heipel discloses the outer sheath is applied
onto the filler layer by extrusion(para 0023). It would have been obvious to one skilled in
the art at the time of the invention to make the outer sheath by applying onto the filler
layer by extrusion as shown by Heipel, with the cable of Huang, since as shown by Heipel to make the outer sheath by applying onto the filler layer by extrusion is commonly done because this is a well-known and reliable way to apply the outer sheath to the cable.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Huang et al.(US 20160295754 hereinafter Huang) in view of Nakatani et al. (US 20160360654 hereinafter Nakatani)  as applied to claim 1 above, and further in view of Dalrymple (US 5742008 hereinafter Dalrymple).

In regards to claims 10, a modified Huang does not disclose wherein the filler layer
external perimeter substantially forms a regular octagon However, Dalrymple discloses
wherein the filler layer external perimeter substantially forms a regular octagon (fig 1,
12). It would have been obvious to one skilled in the art at the time of the invention to
make the filler layer external perimeter substantially forms a regular octagon as shown
by Dalrymple, with the cable of Huang, since as shown by Dalrymple making the
filler layer external perimeter to substantially form a regular octagon is commonly done
so as to separate the conductor from the outer structure. Additionally, In re Dailey, 357
F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the
claimed disposable plastic nursing container was a matter of choice which a person of
ordinary skill in the art would have found obvious absent persuasive evidence that the
particular configuration of the claimed container was significant.). 

And finally claims 6, 17 and 20, the curved line segments of the filler layer external perimeter are convex will also be met because by rounding where the lines meet you create a convex line.

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Huang et al.(US 20160295754 hereinafter Huang) in view of Nakatani et al. (US 20160360654 hereinafter Nakatani)  as applied to claim 1 above, and further in view of Lang et al. (US 20190222014 hereinafter Lang).

Regarding claim 14, 15, a modified Huang does not disclose wherein the filler layer and
the outer sheath are made of a polymer selected from the group consisting of: a crosslinked
elastomer including any of: a synthetic rubber, Polychloroprene, Chlorosulfonated
Polyethylene, a halogen-free cross-linked elastomer; a thermoplastic polymer including
any of: Polyethylene, cross-linked Polyethylene, Polypropylene, Polyvinyl Chloride,
Polyurethane, Polyester, a halogen-free thermoplastic polymer; and combinations
thereof. However, Lang discloses the filler layer(fig 4, 46b; para 0046) and the
outer sheath(fig 1, 12b; para 0023) are made of a polymer selected from the group
consisting of: a cross-linked elastomer including any of: a synthetic rubber,
Polychloroprene, Chlorosulfonated Polyethylene, a halogen-free cross-linked elastomer;
a thermoplastic polymer including any of: Polyethylene, cross-linked Polyethylene,
Polypropylene, Polyvinyl Chloride, Polyurethane, Polyester, a halogen-free
thermoplastic polymer; and combinations thereof. It would have been obvious to one
skilled in the art at the time of the invention to make the filler layer and the outer sheath
are made of a polymer selected from the group consisting of: a cross-linked elastomer
including any of: a synthetic rubber, Polychloroprene, Chlorosulfonated Polyethylene, a
halogen-free cross-linked elastomer; a thermoplastic polymer including any of:
Polyethylene, cross-linked Polyethylene, Polypropylene, Polyvinyl Chloride,
Polyurethane, Polyester, a halogen-free thermoplastic polymer; and combinations thereof. as shown by Nakatani, with the cable of Huang, since as shown by Nakatani making the filler layer and the outer sheath are made of a polymer selected from the group consisting of: a cross-linked elastomer including any of: a synthetic rubber, Polychloroprene, Chlorosulfonated Polyethylene, a halogen-free cross-linked elastomer; a thermoplastic polymer including any of: Polyethylene, crosslinked Polyethylene, Polypropylene, Polyvinyl Chloride, Polyurethane, Polyester, a halogen-free thermoplastic polymer; and combinations thereof is commonly done as this is a common material used with cables for their superior insulation properties.

Allowable Subject Matter
Claims 3, 4, 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847    

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847